NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

RODOLFO R. RICKETTS,
Petitioner,

V.

UNITED STATES POSTAL SERVICE,
Respondent.

2012-3109

c

Petition for review of the Merit Systems Protection
Board in case no. NY07521 10301-1-1.

ON MOTION

ORDER

Rodolfo R. Ricketts moves for leave to proceed in forma
pauperis

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is denied. The docketing fee must be paid
within 14 days from the filing of this order.

RICKETTS V. USPS

JUN 1 1 2012

Date

cc: Rodo1fo R. Ricketts

Ryan Majerus, Esq.

324

FOR THE COURT

/s/ J an Horbal§;
J an Horbaly

Clerk

-&xtv§é':§t%ezezr:°“

JUN 1 1 2012
.|ANHGBBA|.V
am __